          Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 1 of 15




            UNITED STATES DISTRICT COURT FOR THE
              MIDDLE DISTRICT OF PENNSYLVANIA


Public Interest Legal Foundation,

                    Plaintiff,
v.

Kathy Boockvar, Secretary of the
Commonwealth of Pennsylvania, in her              Civ. No. 20-___________
official capacity.

                   Defendant.


COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

     Plaintiff Public Interest Legal Foundation (“Plaintiff” or “the

Foundation”), by and through its attorneys, brings this action for

violations of Section 8 of the National Voter Registration Act of 1993

(“NVRA”), 52 U.S.C. § 20507, against Kathy Boockvar (“Defendant”), in

her official capacity as Secretary of the Commonwealth of Pennsylvania.

In support of its action, the Foundation states as follows:

                    JURISDICTION AND VENUE

     1.      This Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1331, as the action arises under the laws of the United States.
          Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 2 of 15




This Court also has jurisdiction under 52 U.S.C. § 20510(b), as the

action seeks injunctive and declaratory relief under the NVRA.

     2.      Venue in this Court is proper under 28 U.S.C. § 1391(b),

because a defendant resides in this district and all defendants reside in

Pennsylvania, and because a substantial part of the events or omissions

giving rise to the claim occurred in this district.

                                PARTIES

     3.      The Plaintiff, the Public Interest Legal Foundation, Inc., (the

“Foundation”) is a non-partisan, non-profit, public interest organization

incorporated and based in Indianapolis, Indiana. The Foundation seeks

to promote the integrity of elections nationwide through research,

education, remedial programs, and litigation. The Foundation has

dedicated significant time and resources to ensure that voter rolls in the

state of Pennsylvania do not contain ineligible registrants. The

Foundation       produces    and   disseminates       reports,   articles,   and

newsletters in order to advance the public education aspect of its

organizational mission, as well as communicates with election officials

about problems or defects found in list maintenance practices and about

ways to improve those practices.


                                       2
           Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 3 of 15




      4.      Defendant      Kathy     Boockvar     is   Secretary     of   the

Commonwealth of Pennsylvania and directs the Department of State,

which implements, regulates, and administers the Commonwealth’s

voter registration process known as the SURE (“Statewide Uniform

Registry of Electors”) system. 25 PA. CONS. STAT. §§ 1201, 1222(a), (e),

and (f).

      5.      The Foundation has spent many thousands of dollars

reviewing Pennsylvania’s election procedures and documented failures

to maintain an accurate and correct voter roll as required by the NVRA.

The Foundation’s investigation of the rolls, both then and now, has

forced it to incur substantial costs to compare the Commonwealth’s

voter rolls to the Social Security Death Index, various commercial

databases, and other sources in order to identify deceased voters,.

      6.      Defendant’s violations of the NVRA have harmed and

continue to harm and frustrate the Foundation’s purpose of protecting

the integrity of the electoral process and ensuring that accurate and

current voter registration rolls are maintained.            The Foundation’s

expenditure of significant time and money in Pennsylvania seeking to

rectify Defendant’s failure to clean up the voter rolls by removing the


                                        3
           Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 4 of 15




surfeit of deceased registrants from such rolls has also forced the

Foundation to divert its limited resources from other states with similar

issues.

                    STATEMENT OF FACTS AND LAW

      7.      Section 8 of the NVRA requires election officials to “conduct

a general program that makes a reasonable effort to remove the names

of ineligible voters from the official lists of eligible voters by reason of,

inter alia, the death of the registrant. 52 U.S.C. § 20507(a)(4)(A).

      8.      Section 8 of the NVRA also requires that election officials

shall “complete, not later than 90 days prior to the date of a primary or

general election for Federal office, any program the purpose of which is

to systematically remove the names of ineligible voters from the official

lists of eligible voters.” 52 U.S.C. § 20507(c)(2)(A).

      9.      Although Section 8 of the NVRA generally restricts states

from removing ineligible voters from the voting rolls within 90 days of a

primary or general election, that restriction expressly does not apply to

the   removal      of   registered   voters   who    have   died.   52     U.S.C.

§ 20507(c)(2)(B)(i). Registered voters who have died may be removed at

any time.


                                        4
       Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 5 of 15




     10.   The Secretary of the Commonwealth is the chief election

official of Pennsylvania and is responsible for coordination of the

Commonwealth’s responsibilities under the NVRA. 52 U.S.C. § 20509.

     11.   Pennsylvania state law mandates the cancellation of

registration and removal from the voting rolls of any elector who has

been reported by the Pennsylvania Department of Health to have died.

25 PA. CONS. STAT. § 1505(a).

     12.   Pennsylvania     state     law   further    requires    that    the

Department of Health send the name and residential address of every

deceased individual 18 years of age or older to the appropriate county

commission within 60 days of receiving notice of the individual’s death.

25 PA. CONS. STAT. § 1505(a). The SURE system, in turn, is set up to

allow those deceased individuals to be deleted from the voter rolls. 25

PA. CONS. STAT. § 1222(c)(4).

     13.   Registrations of deceased electors can be cancelled at any

time, without regard to election deadlines. 52 U.S.C. § 20507(c)(2)(B)(i);

25 PA. CONS. STAT. § 1901(b)(4)(i).

     14.   Defendant’s    responsibility    for   coordinating    with    state

agencies and county election commissions to ensure the removal of


                                      5
         Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 6 of 15




deceased electors from the voting rolls is a core component of her NVRA

statutory coordination obligation.         It is also mandated by the Help

America Vote Act. 52 U.S.C. § 21083(a)(2)(A)(ii)(II).

     Thousands of Deceased Electors Remain On the Voter Rolls

       15.   The    Foundation     first     analyzed   the    accuracy   of

Pennsylvania’s voter rolls in early 2020 after obtaining a list of

registrants who were classified in the Commonwealth’s SURE database

as “active” as of September 2019. The Foundation began comparing the

full names and birthdates on the active registrant list to records

contained in the Social Security Death Index. After matching other

biographical information, including obituaries in many cases, the

Foundation identified approximately 9,300 deceased individuals on

Pennsylvania’s active voter registration list.

       16.   In a letter dated May 26, 2020, the Foundation alerted

Defendant to its research and findings, including the fact that

approximately 9,300 registrants appeared to be deceased. See Exhibit

1.

       17.   In response to the May 26, 2020 letter, Defendant asked the

Foundation for additional data, which it provided on July 17, 2020.


                                      6
       Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 7 of 15




     18.   After receiving the additional proof indicating that the

Commonwealth’s voter rolls are woefully noncompliant with federal law

requirements, Defendant has refused to communicate further with the

Foundation.

     19.    On September 18, 2020, the Foundation sent a formal

Notice Letter to Defendant, with a copy to her legal counsel, notifying

them that the Commonwealth was in violation of the NVRA. The letter

recounted the Foundation’s findings and its efforts to communicate with

them about bringing the Commonwealth into compliance. See Exhibit

2, hereinafter “Notice Letter.”

     20.   The Notice Letter was sent to Defendant via U.S. Postal

Service (USPS) certified mail with return receipt requested.           The

Foundation received confirmation that the Notice Letter was delivered

and signed for on September 25, 2020. See Exhibit 3, USPS certified

mail delivery confirmation.

     21.   As of the filing of this Complaint, Defendant has not

responded to the Notice Letter.




                                    7
       Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 8 of 15




  Numbers of Deceased Remaining on the Rolls Are Increasing

     22.    On September 21, 2020, while waiting for Defendant to

respond to the Notice Letter, the Foundation purchased another copy of

Pennsylvania’s voter rolls to determine whether any further effort had

been made to conduct list maintenance based on registrant deaths since

the Foundation’s previous analysis in May 2020.

     23.    This time, however, the Foundation researched the entire

statewide voter roll, including both active and inactive registrants, in

an effort to learn whether the Commonwealth was removing deceased

registrants in response to the Foundation’s data, regardless of the

registrants’ classification (i.e., as active or inactive) in the SURE system

database.

     24.    The Foundation’s updated analysis of the voter rolls

confirmed that the number of deceased registrants remaining on the

rolls post-death did not decrease at all. In fact, as of September 21,

2020, there were 21,248 deceased registrants (both active and inactive)

on the voter rolls. See Exhibit 4, Motion to File Exhibit Under Seal

Forthcoming.




                                     8
       Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 9 of 15




     25.   On October 7, 2020, approximately one week before filing

this lawsuit, the Foundation obtained one more copy of Pennsylvania’s

voter rolls in an effort to ensure that the numbers it cited in the case

were the very latest and that Defendant had not undertaken some last-

minute removal of dead voters that had not been communicated to the

Foundation.     That latest list was then once again provided to the

Foundation’s data processing firm which compared the last purchased

copy of the voter roll against the September 21, 2020 analysis, which

consisted of multiple layers of matching exercises with the Social

Security Death Index, commercial databases, and public obituaries. The

result was that the number of deceased registrants on the voting rolls

barely budged to 21,206.     See Exhibit 5, Motion to File Exhibit

Under Seal Forthcoming.

     26.   Of    the   21,206    likely    dead    individuals    on   the

Commonwealth’s voting rolls as of October 7, 2020, approximately 92%

died before October 2019.     Nearly 10% died before October 2010 (a

decade ago). The counties with the most deceased registrants on their

rolls (minimum of 1,000) were: Philadelphia (3,349), Allegheny (2,297),

Erie (1,319), Luzerne (1,236), Butler (1,155), and Washington (1,107).


                                    9
          Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 10 of 15




         27.   Despite giving data to Defendant months in advance of the

general election, that verified and matched thousands of Pennsylvania

registrants to the Social Security Death Index and other sources, the

Defendant’s statewide voter rolls remain bloated with over 20,000

ineligible registrants on the list and it appears to only be getting worse.

         28.   Having a process in place that systematically removes

deceased registrants is not just a good idea, it is the law. 52 U.S.C. §

20507(a)(4)(A). For over 20,000 deceased registrants to be on the voter

rolls just weeks before a national election demonstrates emphatically

that the Commonwealth has failed to reasonably implement and/or

maintain a systematic list maintenance program that complies with

federal law requiring deceased electors to be removed from the voter

rolls.

         29.   Because Defendant, in clear contravention of the NVRA, has

been unable or unwilling to remove from the Commonwealth’s voting

rolls many thousands of individuals whom are known to be dead, and

such violation has continued within 30 days prior to a Federal election,

the Foundation is entitled to bring this civil action pursuant to Section

11(b)(3) of the NVRA, 52 U.S.C. § 20510(b)(3).


                                       10
         Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 11 of 15




      30.    The Foundation is alternatively entitled to bring this civil

action pursuant to Section 11(b)(2) of the NVRA, 52 U.S.C. §

20510(b)(2), because, following the receipt of the Foundation’s formal

Notice Letter, the Defendant failed to timely correct (or correct at all,

for that matter) the Commonwealth’s NVRA violations by removing the

known dead registrants from its voting rolls within twenty days where

the violation has continued to occur within 120 days of a Federal

election.

                                  COUNT I

    Violation of the NVRA: Failure to Conduct List Maintenance

      31.    The Foundation re-alleges paragraphs 1 through 30 as if

fully stated herein

      32.    Defendant has failed to make reasonable efforts to conduct

voter list maintenance programs that ensure that the deceased do not

remain registered to vote, in violation of Section 8 of NVRA, 52 U.S.C. §

20507.

      33.    The Foundation has suffered an irreparable injury as a

direct result of Defendant’s violation of Section 8 of the NVRA, 52

U.S.C. § 20507. Defendant’s failure to comply with the NVRA has


                                      11
       Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 12 of 15




aggrieved and continues to aggrieve Plaintiff by impairing its essential

and core mission of fostering compliance with federal election laws and

promoting election integrity. Defendant’s failure to comply with the

NVRA has caused and continues to cause Plaintiff pecuniary injury and

frustrates the organization’s purposes.

     34.   Plaintiff will continue to be injured by Defendant’s violations

of Section 8 of the NVRA because confidence in the legitimacy of

elections in the “swing state” of Pennsylvania will be severely

undermined unless and until Defendant is enjoined from continuing to

violate the law.

     35.   The Foundation has no adequate remedy at law.

     36.   Time is of the essence to bring the statewide voter rolls into

compliance with federal and state law BEFORE the general election on

November 3, 2020.

                     PRAYER FOR RELIEF

     WHEREFORE, the Foundation prays for entry of a judgment:

     1.    Declaring Defendant to be in violation of Section 8 of the

           NVRA;




                                    12
 Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 13 of 15




2.   Ordering Defendant to immediately investigate the deceased

     registrations identified by Plaintiff and remove confirmed

     deceased registrants from the voter rolls prior to the printing

     of the pollbooks, or loading of e-pollbooks to be used in the

     November 3, 2020 general election;

3.   Ordering Defendant to implement and follow a reasonable

     and effective list maintenance program by January 1, 2021,

     to cure the violations identified herein and bring the state’s

     voter rolls into compliance with Section 8 of the NVRA;

4.   Ordering the Defendant to review the Foundation’s data and

     implement a procedure to flag likely deceased registrant

     records in advance of election day to ensure that a ballot is

     not fraudulently cast in their name:

5.   Ordering the Defendant to pay the Foundation’s reasonable

     attorney’s fees, including litigation expenses and costs,

     pursuant to 52 U.S.C. § 20510(c); and,

6.   Granting Plaintiff such further relief as this Court deems

     just and proper, including all other injunctive relief available

     to the Court, to ensure that Defendant’s failure to comply


                              13
      Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 14 of 15




          with Section 8 of the NVRA are cured prior to the 2020

          general elections.

Dated: October 15, 2020

                                  Respectfully submitted,

                                  For the Plaintiff:


                                 /s/ Linda A. Kerns
                                 Law Offices of Linda A. Kerns, L.L.C.
                                 1420 Locust St., Ste. 200
                                 Philadelphia, PA 19102
                                 Tel: (215) 731-1400
                                 Fax: (215) 701-4154
                                 linda@lindakernslaw.com

                                 Sue Becker (MO 64721)*
                                 PUBLIC INTEREST LEGAL FOUNDATION
                                 32 E. Washington Street, Suite 1675
                                 Indianapolis, IN 46204
                                 Tel: (317) 203-5599
                                 Fax: (888) 815-5641
                                 sbecker@publicinterestlegal.org

                                 John Eastman (CA 193726)*
                                 Center for Constitutional
                                 Jurisprudence
                                 c/o Chapman Univ. Fowler Sch. of Law
                                 One University Dr.
                                 Orange, CA 92866
                                 Tel: (877) 855-3330
                                 Fax: (316) 264-1518
                                 jeastman@chapman.edu

                                 Bradley J. Schlozman (KS 17621)*

                                   14
Case 1:20-cv-01905-JEJ Document 1 Filed 10/15/20 Page 15 of 15




                           HINKLE LAW FIRM
                           1617 N. Waterfront Parkway, Ste. 400
                           Wichita, KS 67206-6639
                           Tel: (316) 267-2000
                           Fax: (316) 264-1518
                           bschlozman@hinklaw.com

                           *Applications for Admission
                           Forthcoming




                             15
